Citation Nr: 1612925	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-33 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder (MDD), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for low back strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1992.

This matter came before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the instant issues in February and September 2015 for development of the record.  

The issues of entitlement to an increased rating for lumbosacral strain and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

MDD is manifested by occupational and social impairment with reduced reliability and productivity due to depression, anxiety, sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, suicidal ideation, and neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for MDD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A February 2013 letter discussed the evidence necessary to support the Veteran's claims of entitlement to increased ratings.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent evaluation is warranted for MDD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

On VA examination in March 2013, the diagnosis was recurrent moderate MDD.  Alcohol dependence in full remission was also noted.  The examiner assigned a GAF score of 51.  She determined that the Veteran's MDD was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his wife continued to threaten to leave him, and that they engaged in regular arguments.  He noted continued support from his mother.  He indicated that he tracked his own appointments and managed his own medication.  He stated that he was on workman's compensation following hip surgery in April 2012.  He indicated that he did not plan to return to work due to feelings of hopelessness and low motivation.  He reported that he was last seen in treatment for his psychiatric disorder in November 2012; the examiner noted that the Veteran had either canceled or failed to report for subsequent appointments.  Subjectively, the Veteran reported feeling overwhelmed by arguments with his wife and pressure to return to work.  He endorsed daily low mood, low motivation, hopelessness, and some loss of interest and pleasure.  He noted that he enjoyed spending time with his children.  He indicated that he got about three hours of sleep per night, with problems falling asleep.  He reported variable appetite.  He denied problems with anger and irritability.  He endorsed daily suicidal ideation without plan or intent.  The examiner noted that the Veteran's symptoms remained largely consistent with a previous evaluation in May 2012.  On mental status examination, the Veteran ambulated slowly with a cane, and moved frequently in his chair.  His voice was soft and mumbled, making it difficult at times to understand what he was saying.  He was oriented and his answers were generally logical and relevant.  There was no evidence of psychosis.  Attention and concentration were good, and memory appeared to be intact.  The Veteran reported current suicidal ideation without intent or plan.  He denied any thoughts of hurting others.  Range of affect was restricted, tearful, and dysphoric.  The examiner noted that the Veteran's symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, suicidal ideation, and neglect of personal appearance and hygiene.  She concluded that the Veteran was capable of managing his financial affairs.  She again pointed out that the Veteran experienced reduced reliability and productivity including reduced social interactions, a strained marriage, and reduced efficiency in completing job tasks.  She noted that in spite of the Veteran's mental health concerns, he had a history of stable employment, and continued to maintain good social relationships with his children.  She indicated that, given the Veteran's moderate impairments in interpersonal relationships, mild to moderate impairments in attention and concentration, and moderate impairments in motivation and drive, it was less likely than not that his functional impairments due to MDD rendered him unemployable.  

In a March 2013 statement, the Veteran maintained that his service-connected psychiatric disorder prevented him from maintaining gainful employment.  He noted that he was seeking disability benefits from SSA, and that he was on permanent disability from his employment.  

In February 2014, the Veteran was examined by a private psychologist.  She provided a diagnosis of severe recurrent MDD with psychotic features.  She determined that MDD was productive of occupational and social impairment with deficiencies in most areas.  She indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficult adapting to stressful circumstances, inability to establish and maintain effective relationships, persistent delusions and hallucinations, and neglect of personal appearance and hygiene.  On mental status examination, attention was normal and concentration appeared variable.  The Veteran complained of difficulty with short term memory, noting that he struggled to remember basic information.  Speech flow was normal.  Thought content was appropriate for the circumstances of the day.  Organization of thought was goal directed.  The Veteran reported overt hallucinations.  Fund of knowledge and intellectual ability appeared to be slightly below average.  Capacity for abstraction appeared poor and ability to interpret proverbs was average.  Judgement was average.  Mood was depressed and affect was restricted.  The examiner assigned a GAF score of 50, noting that MDD and social impairments were emotionally debilitating.  She noted the Veteran's report of a suicide attempt in 2013 from a pill overdose.  She also noted his report of hallucinations.  

On VA examination in September 2014, the diagnosis was recurrent moderate MDD with secondary alcohol use disorder in partial remission.  The examiner concluded that MDD was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had not experienced any changes in relationships, that he remained married and that there was strain in that relationship due to his limited physical activity.  He noted that he continued to interact with his children and grandchildren.  He indicated that he was able to complete regular household chores such as cleaning up after himself, but that his wife did grocery shopping, driving, and finances.  He reported that a relative had helped him with showering and dressing three to four times per week for the previous year.  Although the Veteran reported a suicide attempt, the examiner noted that he was seen in an emergency department in April 2014 for anxiety, use of intoxicants, and taking three to four Percocet, and that records of that visit note that he denied suicidal ideation.  Subjectively, the Veteran's primary concerns were feeling helpless and worthless.  He indicated that he slept two to three hours per night, with difficulty falling and staying asleep.  He described his appetite as variable, his energy as low, and concentration and attention as adequate.  He endorsed pain of 6-7/10 in his back, hips, and knees.  He denied auditory hallucinations, but noted that he occasionally saw a shadow out of the corner of his eye.  He endorsed suicidal ideation a few times per year but was reportedly without current suicidal or homicidal ideation.  On mental status examination, the Veteran's speech was soft and somewhat mumbled, but easily redirected.  He was oriented and his answers were logical and relevant.  There was no evidence of psychosis.  Attention and concentration were good through the examination, and memory appeared to be intact.  Range of affect was restricted, dysphoric, and briefly tearful.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner concluded that the Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity including reduced social interactions, a strained marriage, and reduced efficiency in completing his job tasks.  She noted that the previous examination indicated that the Veteran missed work occasionally due to pain and low motivation.  She pointed out that the Veteran's functioning was impacted by depressed mood, loss of interest, low motivation, and poor sleep.  She noted that the Veteran believed that his functioning was impacted by chronic pain and reduced mobility related to his back and hip.  She noted that in spite of the Veteran's mental health concerns, he had a history of stable employment, continued to maintain good social relationships with his children and grandchildren, and enjoyed spending time with them.  She concluded, given that the Veteran experienced moderate impairments in interpersonal relationships, mild impairments in attention and concentration,and moderate impairments in motivation and drive, it was less likely as not that his functional impairments due to his service-connected MDD rendered him unemployable.

On VA examination in November 2015, the diagnosis was MDD.  The examiner assigned a GAF score of 55.  The Veteran reported that he was much more depressed due to his wife's unhappiness and their compromised relationship.  He indicated that he continued to see his children and grandchildren.  He noted that he had friends he visited with weekly.  He reported that he slept from midnight until 
approximately 6:15 am, then from 6:30 am until 11:00 am.  He indicated that his physical disabilities prevented him from performing household chores.  The examiner stated that the Veteran appeared to be exaggerating his physical pain levels.  The Veteran endorsed passing suicidal ideation without intent or plan.  He denied homicidal ideation.  The examiner indicated that the Veteran's symptoms included depressed mood, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  Behaviorally, the Veteran was socially appropriate but tearful in discussing his relationship with his wife.  He exhibited good hygiene.  There were no oddities of thought or behavior.  There were no obvious cognitive or memory deficits.  With regard to employability, the examiner noted the Veteran's report of medical concerns which were beyond the scope of his exam.  He noted that the Veteran had adequate cognitive ability to participate in activities of a complex nature, and had a long history of competent employment.   He concluded that there had been nothing in the recent years to change that, noting that the Veteran had the ability to be on time, well dressed, and of good hygiene.  He noted that, if motivated, the Veteran should work well with others, as had been his pattern.  He noted that there were no obvious memory deficits, and that the Veteran would be able to follow basic instructions.  He suggested that from a psychological point of view, the regimen, routine and responsibility of employment would be beneficial, as it would provide structure and a sense of being productive.

Having carefully reviewed the evidence of record, the Board concludes that an evaluation in excess of 50 percent is not warranted for the Veteran's MDD.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms include depression, anxiety, sleep disturbance, panic, suicidal ideation, and irritability.  Depression and hopelessness appear to be the most prevalent characteristics of the Veteran's psychiatric disorder, and the record reflects that it is exacerbated by chronic pain.  While a private provider indicated in February 2014 that the Veteran's MDD was severe and included psychotic features, she identified only the Veteran's report of "overt hallucinations" without further elaborating on their nature or frequency.  On the other hand, the September 2014 VA examiner acknowledged the Veteran's denial of auditory hallucinations and endorsement of occasionally seeing a shadow out of the corner of his eye, but ultimately determined that his MDD was productive of no more than occupational and social impairment with reduced reliability and productivity.  This examiner additionally noted that there was no evidence of psychosis, and that the Veteran was oriented, with logical and relevant speech.  Moreover, the Veteran has repeatedly been found to be completely alert and oriented, with normal thought processes and memory.  The Veteran has demonstrated intact memory, insight, and judgment.  While he has admitted to suicidal thoughts, he has denied plan or intent to harm himself.  No formal thought disorder has been identified.  Also, while the private provider who examined the Veteran in February 2014 determined that the symptoms of MDD were debilitating, VA examinations on three separate occasions did not conclude that the Veteran's symptoms reached such a level of severity.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to his MDD.  

While the Board accepts that the Veteran's psychiatric disorder affects his functioning, the lay and medical evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood; nor does it support a finding of total occupational and social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 50 percent evaluation for the Veteran's MDD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's psychiatric symptoms include depression, sleep disturbance, and passing suicidal ideation.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 50 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  For example, sleep disturbance is on par with panic attacks more than once per week as contemplated by the criteria for a 50 percent evaluation.  There is nothing to suggest, however, that these manifestations more closely approximate the near-continuous panic or depression that affects the Veteran's daily independent living, in terms of its frequency and severity.  In short, the Veteran's entire disability picture has been considered, and her symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, in addition to the disability addressed herein, the Veteran is in receipt of a 30 percent evaluation for a left hip disability, a 20 percent evaluation for a left shoulder disability, a 10 percent evaluation for a low back disability, and a 10 percent evaluation for a left knee disability.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his anxiety disorder causes additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  The Veteran is already in receipt of a total disability rating based upon individual unemployability. 


ORDER

Entitlement to an evaluation in excess of 50 percent for MDD is denied.


REMAND

On VA examination in September 2014, range of motion testing was not reported.  

In the February 2015 remand, the Board ordered that a VA examination be conducted to determine the severity of the Veteran's low back disability.

On VA examination in December 2015, range of motion was reported, but although the examiner acknowledged that there was objective evidence of pain on motion, she did not indicate the point during motion that the Veteran experienced pain.  Thus, the examination report is not an adequate basis upon which to determine the proper evaluation of the Veteran's low back disability.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  A new examination must be conducted.

The Board notes that further development and adjudication of the Veteran's claim for an increased evaluation for his low back disability might provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.  

In light of the above discussion, the Board has determined that additional action on the part of the AOJ is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected lumbosacral strain.  The entire claims file must be made available to the examiner, and the examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). 

The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Any neurological symptoms or disabilities that are as likely as not be associated with the service-connected back disorder should be specifically identified and evaluated.  

Considering all orthopedic and neurological findings, the orthopedic examiner must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her lumbar spine disability, the examiner must specify their frequency and duration.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  The report must be added to VBMS.

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


